__________



 

 

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE



 

 

 

 

 

 

 

From

:





 

CRAILAR TECHNOLOGIES INC.



 

 

To

:





 

ROBERT EDMUNDS



 

 

 

 

 

Crailar Technologies Inc.

Suite 305, 4420 Chatterton Way, Victoria, British Columbia, Canada, V8X 5J2



--------------------------------------------------------------------------------





AMENDED AND RESTATED PROMISSORY NOTE



Principal Sum of CDN$574,533.56



Principal:     CDN$574,533.56.                                                    
Made at Victoria, B.C., Canada.



Interest:     20% per annum.



Maturing:     As indicated below.


THIS AMENDED AND RESTATED PROMISSORY NOTE

(the "Promissory Note") is provided, dated and made effective as of the 21st day
of January, 2014 (the "Effective Date").





FROM

:





CRAILAR TECHNOLOGIES INC.

, a company incorporated under the laws of the Province of British Columbia,
Canada, and having an address for notice and delivery and executive offices
located at Suite 305, 4420 Chatterton Way, Victoria, British Columbia, Canada,
V8X 5J2





(the "Borrower");

OF THE FIRST PART



TO

:





ROBERT EDMUNDS

, businessperson, having an address for notice and delivery located at 23
Cambridge Road NW, Calgary, Alberta, Canada, T2K 1R1





(the "Lender");

OF THE SECOND PART



(and the Borrower and the Lender being hereinafter singularly also referred to
as a "Party" and collectively referred to as the "Parties" as the context so
requires).



WHEREAS

:





A.     Pursuant to original Demand Convertible Promissory Notes, dated for
reference effective on October 11, 2013 and December 4, 2013, respectively
(collectively, the "Original Promissory Notes"), the Lender therein granted the
Borrower an aggregate loan in the principal amount of CDN$545,000.00 (the
"Loan"), and the Original Promissory Notes provided that the Loan and the
interest thereunder must be repaid by the Borrower to the Lender on demand;

-2-



--------------------------------------------------------------------------------



B. Pursuant to a Loan Extension And Bonus Share Agreement, dated for reference
effective on December 18, 2013 (the "Loan Extension"; which together with the
Original Promissory Notes being the "Underlying Agreements"), and as a then
condition precedent to the completion by the Company of a certain non-brokered
private placement (the "Private Placement") at that time, the Parties therein
agreed to extend the term for repayment of the Loan and the interest under the
Original Promissory Notes on the following terms:

"Extension of the Loan

1.     The Borrower and the Lender hereby agree that the due date for repayment
of the Loan and the Interest shall be extended such that the Loan and the
Interest will be repayable by the Borrower to the Lender, without the necessity
of demand, on the earlier of (i) one year from the completion of the Borrower's
currently proposed equity private placement of $2,000,000 (the "Placement"), and
(ii) such time as the Borrower completes its next public offering of registered
securities by way of registration statement on Form S-1 of not less than
CDN$3,000,000 in gross proceeds to the Borrower.

Bonus Shares

2.     In consideration of the extension of the maturity date for the Loan and
Interest provided by the Lender to the Borrower hereunder, the Borrower hereby
agrees, subject to the prior approval of the TSX Venture Exchange (the "TSXV"),
to allot and issue to the Lender, as fully paid and non-assessable shares, an
aggregate of up to 187,878 common shares of the Borrower (each a "Bonus Share"),
representing a deemed value of 20% of the outstanding balance of the Loan and
Interest based on an agreed value and deemed issuance price of CDN$0.60 per
Bonus Share. In this regard the Lender has agreed that the extension for the
payment of the Loan and Interest will be granted under all circumstances and has
agreed to accept such final and maximum number of Bonus Shares as may be
approved by the TSXV upon application by the Borrower therefore.";

C.     By letter dated January 20, 2014, the TSX Venture Exchange (the "TSXV")
approved the issuance by the Borrower to the Lender of 181,666 common shares of
the Borrower (collectively, the "Bonus Shares"), at a deemed value of CDN$0.60
per Bonus Share, in accordance with the terms of the Loan Extension;

D.     As a consequence of the completion by the Borrower of the Private
Placement effective on December 20, 2013, together with the Borrower's recent
receipt of TSXV approval to the Bonus Share issuance to the Lender, the Parties
have agreed to provide for this Promissory Note which now amends and replaces,
in their entirety, each of the Underlying Agreements, together with all prior
discussions, negotiations, understandings and agreements with respect to the
Loan, and all in accordance with the terms and conditions of this Promissory
Note.



NOW THEREFORE

, this Promissory Note witnesses that in consideration for the immediate
issuance by the Borrower to the Lender of all Bonus Shares, together with the
other covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the Parties
have agreed on the terms and conditions hereinafter set forth:





Principal and Interest of the Loan

FOR VALUABLE CONSIDERATION

, receipt whereof is hereby acknowledged, the undersigned, Borrower, hereby
promises to pay to the Lender, or the holder of this Promissory Note, in
accordance with the terms and conditions referenced herein, the aggregate
principal sum of five hundred and seventy-four thousand, five hundred and
thirty-three dollars and fifty-six cents (CDN$574,533.56) in lawful money of
Canada (hereinafter referred to



-3-



--------------------------------------------------------------------------------



as the "Principal Sum") together with simple interest accruing on the Principal
Sum and commencing on the above-referenced Effective Date of this Promissory
Note at the rate of twenty percent (20%) per annum, and not in advance, both
before and after default, maturity and judgment (herein the "Interest"); with
any such outstanding Interest to be payable in full to the Lender on repayment
of the Principal Sum in the manner as set forth immediately hereinbelow (and
with the totality of the within Principal Sum advance by the Lender to the
Borrower being the "Loan" hereunder).

Repayment of the Loan

The

Principal Sum of this Loan, together with all outstanding Interest accrued
thereon as specified hereinabove (the "Loan Amount" from time to time), is
hereby irrevocably and unconditionally due and payable by the Borrower to the
order and direction of the Lender in Calgary, Alberta, Canada, at or before 5:00
p.m. (Calgary, Alberta, Canada, time) on the date which is the earlier of (i)
December 20, 2014 (being one year from the completion of the Borrower's recent
Private Placement) and (ii) such time as the Borrower completes its next public
offering of registered securities by way of registration statement on Form S-1
of not less than CDN$3,000,000 in gross proceeds to the Borrower (such earlier
date being the "Final Principal Sum Payment Date").



The Borrower may prepay and redeem any portion of the Principal Sum portion of
the Loan, and its then related Interest, in whole or in part at any time prior
to the Final Principal Sum Payment Date (the "Right of Redemption") and in the
manner as set forth immediately hereinbelow by providing the Lender with no less
than two calendar days' prior written notice (the "Redemption Notice") of its
Right of Redemption intention to redeem and repay all or any portion of the Loan
Amount which would be due and owing by the Borrower to the Lender at the end of
such two-day period (collectively, the "Redemption Amount") (such day at the end
of such two-day period being the "Redemption Date" and, for clarity, such
Redemption Date would be the date to which such Principal Sum and Interest would
be calculated and due and payable to the Lender at the close of business, in
Calgary, Alberta, Canada, on such Redemption Date).

In order to provide such Redemption Notice the Borrower will be required, at the
date of its delivery to the Lender of the Redemption Notice, to provide to the
Lender, a certified cheque or bank draft representing the entire Redemption
Amount and made payable to the Lender in Canadian funds, or funds by way of wire
transfer to such designation as may be directed by the Lender in its sole and
absolute discretion, in the amount of any such Redemption Amount. Thereupon, and
should the proposed Redemption Amount in fact represent all of the Loan Amount
which would be due and owing by the Borrower to the Lender under this Promissory
Note at the Redemption Date, then the Lender will be required to immediately
provide to the Borrower all such registerable discharges as may be necessary to
relieve the Borrower of any obligation to the Lender under this Promissory Note



General provisions

The holder of this Promissory Note may, from time to time, grant written
indulgences with respect to certain payment amounts or periods but such
indulgences will not in any way affect the undersigned's liability upon this
Promissory Note nor will such indulgences vary any other term to which
indulgence has not specifically been granted. No indulgence will be enforceable
against the holder unless granted in writing.

-4-



--------------------------------------------------------------------------------



If any provision of this Promissory Note is held to be invalid, illegal or
unenforceable, then such will not affect or impair the validity, legality or
enforceability of the remaining provisions.

WITNESS

the hand of the authorized representative of the undersigned Borrower given
under seal as of the Effective Date determined hereinabove.





The COMMON SEAL of
CRAILAR TECHNOLOGIES INC.,
the Borrower herein,
was hereunto affixed in the presence of:


/s/ Guy Prevost           
Authorized Signatory)

)
)
)
)
)
)
)
)






(C/S)

__________